OLD MUTUAL FUNDS II AMENDMENT TO EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated March 27, 2009 to the Expense Limitation Agreement dated January 23, 2008 (the “Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Small Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Small Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Mid-Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Mid-Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Developing Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Strategic Small Company Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Select Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, the expense limitations for the Old Mutual Strategic Small Company Fund were reduced; WHEREAS, effective after the close of business on March 27, 2009, the expense limitations for the Old Mutual TS&W Small Cap Value Fund were reduced; NOW THEREFORE, the parties agree as follows: 1. Schedules A through D to the Expense Limitation Agreement shall be replaced with the Schedules A through D attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II OLD MUTUAL CAPITAL, INC. By: /s/ Robert T. Kelly By: /s/ Mark E. Black Name: Robert T. Kelly Name: Mark E. Black Title: Treasurer Title: Chief Financial Officer SCHEDULE A
